ALFRED BLOUNT, Plaintiff Below, Appellant,
v.
CREATIVE TRAVEL, Defendant Below, Appellee.
No. 537, 2008.
Supreme Court of Delaware.
Submitted: November 14, 2008.
Decided: December 16, 2008.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 16th day of December 2008, it appears to the Court that:
(1) On October 27, 2008, the Court received Alfred Blount's untimely notice of appeal from the Superior Court's memorandum opinion of September 10, 2008 that affirmed a decision of the Unemployment Insurance Appeal Board. Pursuant to Supreme Court Rule 6, a timely notice of appeal should have been filed on or before October 10, 2008.[1]
(2) On October 28, 2008, the Clerk issued a notice directing that Blount show cause why the appeal should not be dismissed as untimely filed.[2] Blount filed a response to the notice to show cause on November 14, 2008. Blount's response does not address the jurisdictional issue raised in the notice to show cause.
(3) Under Delaware law, a notice of appeal must be received by the Office of the Clerk within the applicable time period to be effective.[3] Unless an appellant can demonstrate that the failure to timely file a notice of appeal is attributable to court-related personnel, an untimely appeal cannot be considered.[4]
(4) Blount does not contend, and the record does not reflect, that his failure to timely file the notice of appeal is attributable to court-related personnel. This case does not fall within the exception to the general rule that mandates the timely filing of a notice of appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the appeal is DISMISSED.
NOTES
[1]  Del. Supr. Ct. R. 6(a).
[2]  Del. Supr. Ct. R. 29(b).
[3]  See Carr v. State, 554 A.2d 778, 779 (Del. 1989) (stating that "[t]ime is a jurisdictional requirement"); Del. Supr. Ct. R. 10(a).
[4]  Bey v. State, 402 A.2d 362, 363 (Del. 1979).